 In the Matter of HIRSCH MERCANTILE COMPANYandWAREHOUSEWORKERS UNION LOCAL 26, INTERNATIONAL LONGSHOREMEN ANDWAREHOUSEMEN'S UNION (C. I. 0.)Case No. C-2178.-Decided November 5, 1942Jurisdiction:variety or department stores industry.Unfair Labor PracticesInterference,Restraint and Coercion:refusal to bargain in good faith with theemployees' freely chosen, representative ; questioning union's chief stew-ard ; disparaging union and any other form of concerted activity ; grantingconcessions in working conditions directly to employees, ^ both on a generaland on an individual basis to undermine the union ; threatening employeeswith discharge for discussing the union; stating that no contract wouldever be made with the union.CollectiveBargaining:majority established by application cards-refusal tonegotiate in good faith: by refusing to work out any agreement as to theappropriate. unit; by refusing to recognize the union as the exclusive repre-sentative of the unit, and by insisting that it represent its members only ;by dilatory and evasive stratagems ; by refusing to discuss certain improve-ments in working conditions with the union, but granting them directly tothe employees; by refusing to make genuine counterproposals or to explainto the union why its various demands were rejected; by refusing to permitthe union to meet with the management representatives allegedlyrespon-sible for such rejections ; by stating that the organizational activity of an-other union prevented the making of an agreement; by refusing to embodyin a written contract certain noncontroversial matters and legal require-ments; and by outright refusal to meet with the union after the respondent'sunfair labor practices had undermined the union's majorityRemedial Orders:cease, and, desist nunfair,,laboe practices; bargain, collectivelywith the union on request, and embody resulting agreements in a signed con-tract; policy of the Act requires order to bargain collectively with theunion, regardless of possible loss of majority subsequent to the unfair laborpractices.UnitAppropriate for Collective Bargaining:all the respondent's non-supervisoryemployees at two of its places of business in Los Angeles, California,including the freight elevator operators, stockmen, shipping employees, andemployees in the receiving, marking and transfer rooms, regardless of therespondent's classification of such employees as extra or seasonal employees,but excluding the passenger elevator operators, night men, truck drivers,tailors,maintenance men, and employees in the retail store, the factory, theprint shop, the supply room, the display department, and the office.Mr. Richard A. Perkins,for the Board.Mr. Guy T. Graves,of Los Angeles, Calif., for the respondent.Mr. Milton E. -Harris,45 N. L. R B, No. 60.377 378DECISIONS bF NATIONAL LABOR RELATIONS BOARDDECISIONANDORDERSTATEMENT OF THE CASEUpon charges, duly filed by. Warehouse Workers Union Local 26,International Longshoremen andWarehousemen's Union, affiliatedwith the Congress of Industrial Organizations, herein called, theUnion, the National Labor Relations Board, herein called the Board,by the Regional Director for the Twenty-first Region (Los Angeles,California), issued its complaint dated November 10, 1941, and amend-ments thereto dated December 4, 1941, and January 12, 1942, againstHirsch Mercantile Company, Los Angeles, California, herein calledthe respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 '(1) 'aild ^(5) and Section 2 (6) and (7) of theCopies of the complaint, accompanied by notice of hearing thereon,and copies of the amendments to the complaint were duly served uponthe- respondent and the Union.The complaint, as amended, alleged in substance that since aboutJune 20, 1940, the respondent (1) refused to bargain collectively withthe Union, although the Union was the exclusive representative of allthe. respondent's employees in an appropriate unit, and (2) interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, by questioning its employees abouttheir affiliation with the Union, by urging them to present grievances-individually and not through the Union or,by concerted means, bygranting wage increases and reductions in hours of employment todiscourage membership in the Union, and by threatening a shut-downand discharge unless the employees abandoned the Union.On December 15, 1941, the respondent duly filed an answer, andon February 26, 1942, an amended -answer, in substance denying theBoard's jurisdiction and the alleged unfair labor practices, but spe-cifically admitting that during negotiations with the Union it hadgranted specific increases in wages and reductions in hours to someof its employees.Pursuant to notice, a hearing was held in Los Angeles, California,from March 10 to 19, 1942, before James C. Batten, the Trial Examinerduly designated by the Chief Trial Examiner.The Board and therespondent were represented by counsel and participated in the hear-ing. .Full opportunity to be heard, to examine and cross-examine HIRSCH MERCANTILE COMPANY379witnesses, and to introduce, evidence bearing on the issues'was af-forded all' parties.At the close of the hearing opportunity wasafforded the parties to. present argument before the Trial Examiner.In response to the Trial Examiner's request that the parties submitbriefs to him, a brief was filed by the Board Attorney.During thehearing and in his, Intermediate Report, the Trial Examiner maderulings on various motions and on objections to the admission of evi-dence.The- Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.,On April- 29, 1942, the Trial Examiner filed his Intermediate Re--port, copies of which were duly served on the respondent and theUnion.In substance, the Trial Examiner therein found that therespondent had refused to bargain collectively with the Union andrciseof the rights guaranteed in Section 7 of the Act.He recom-mended that the respondent cease and desist therefrom and, affirma-tively, that the respondent bargain collectively with the Union uponrequest.On June 29, 1942, the respondent filed exceptions to the Inter-mediate Report and other parts of'the record, and a brief in'supportthereof.A hearing for the purpose of oral argument before theBoard, which had -been scheduled pursuant to the respondent's re-quest, was thereafter canceled on consent of the parties.The Boardhas considered the exceptions and brief and, insofar as the exceptionsare inconsistent with the findings, conclusions, and order hereinafterset forth, finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe respondent, a California- corporation, is engaged in the opera-tion of eight variety or department stores in the State of California.In the year 1940, the respondent's total purchases amounted to $3,-839,935.97, of which $2,363,474.80 represented goods purchased out-'On December 15, 1941,the respondent filed a motion to make the complaint, asamended, more definite and certain and/or for a bill of particulars,and also a motion tostrike certain allegations thereof.On December 23, 1941, the Trial Examiner issued anorder granting the former motion in certain respects,and copies thereof were duly servedon the parties.On February 26, 1942, the respondent filed similar motions with respectto the complaint as amended on January 12, 1942, pursuant to this order.On March 3,1942, the Trial Examiner issued orders denying the motions, and copies thereof were dulyserved on the parties.On April 21, 1942,pursuant to notice,the Trial Examiner issuedan order correcting the transcript in certain specified respects,and copies thereof .wereduly served on the parties.The orders are hereby affirmed. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDside and transported into the State of California. ' In the same year320.93 represented sales to purchasers. outside the State of California.During the first 10 months of 1941 the respondent's total purchasesamounted to $3,096,832.58, of which $2,011,190.85 represented goodspurchased outside and transported into the State of California.Dur-ing the same 10 months of 1941, the respondent's total sales amountedto $4,102,448.83, of which $2,132.37 represented sales to purchasersoutside the State of California.The respondent, although conceding the foregoing facts, neverthe-less contends that its operations do not constitute commerce, withinthe meaning of Section 2 (6) of the Act. In support of this conten-tion, the respondent points out that no proceeding has been instituted,against ,it,-its--failure to comply with the provisions of the FairLabor Standards Act of 1938.We find the respondent's contentionwithout merit .2We further find that the respondent's operationsconstitute commerce, within the meaning of the Act.H. TIIE'ORGANIZATION INVOLVEDWarehouse Workers Union Local 26, International Longshoremenand Warehousemen's Union, is a labor organization affiliated with (heCongress of Industrial Organizations, and admits to membershipemployees of the respondent.III.THE UNFAIR LABOR PRACTICESA. The appropriate unit,The complaint, as amended; .alleges,,,in.substance that all the re-spondent's non-supervisory warehouse employees at its place of busi-ness at 530 South Main Street and the connecting building `at 531South Los Angeles Street, Los Angeles, California, including stock-men, elevator operators, and employees in the receiving, marking,and transfer rooms, but excluding night men, truck drivers, and em-ployees in the retail store, the factory, the print shop, the supplyroom, the display department, and the office, constitute a unit appro-priate for the purposes of collective bargaining.2 SeeN. L. R. B v Fainblatt,306 U S 601, reversing 98 F (2d) 615 (C. C A. 3). whichset asideMatter of Benjamin Fainblatt and Marjorie Fainblatt,individuals, doing businessunder the firm names and styles of Somerville Manufacturing Company and Somerset Man-ufacturing CompanyandInternational Ladies'Garment Workers'Union, Local No. 149,'4 N. L. R.B. 596, 1 N. L R.B. 364;N. L. R B. v. Suburban Lumber Company,121 F. (2d)829 (C. C. A. 3), cert denied 301 U. S. 693, modifying and enforcingMatter of SuburbanLuamber CompanyandInternational Brotherhood of Teamsters,Chauffeurs,Stablemen andHelpers of America, Local Union No. 676,3 N. L. R. B. 194.See alsoMatter of GoldblattBros.,Inc.andOffice Employees'Union No.207.82,A F of L, 41 N L R B 741;Mat-ter of M. E.Blatt CompanyandRetail Clerks International ProtectiveAssociation, LocalNo. 1358, affiliatedwiththe A. F. of L.,38 N. L.R. B. 1210. iHIRSCH MERCANTILE COMPANY381The ground floor at this place of business is occupied by one of therespondent's retail stores, and the remaining floors consist of a ware-house handling merchandise to be sold in the retail stores, a smallsewing factory, a print shop, a supply room for storing such items aswrapping paper and twine, and a display department, which are notlimited to serving the warehouse, and also an office.The variousdepartments of the warehouse are designated as the receiving room,the marking room, the stockroom, the transfer room, and the ship-ping department.Charles Pfeiffer, the Union's financial secretaryand treasurer and its principal negotiator herein, testified that the,Union had' organized and attempted to bargain for ;the warehouseunit as thus defined, except that the passenger elevator operators, thetailors who altered garments sold in the retail store, and the nightmen or night watchmen, were also excluded from the unitsHefurther testified that the respondent's classification of an employee, asextra or seasonal did not affect the inclusion in or exclusion from theclaimed unit of that employee.The parties agreed that the mainte-nance man should be excluded.At one point in the hearing, Urban S. Hirsch, Jr., the respondent'sgeneral manager, testified that the employees in the unit claimed bythe Union were considered to be an integral group. In addition,Pfeiffer testified without contradiction that at a conference betweenrepresentatives of the respondent and the -Union on June 2$, 1940, the'Union detailed the inclusions in and exclusions from the unit whichit desired, and the respondent's representatives did not object thereto.'Four more conferences were held thereafter during the summer of1940, at none of which did the respondent's representatives makeinclusions or exclusions.The respondent in substance now contends,seriatim,that the appro-priate unit should consist of= (1) all its non-supervisory employees,including those in its-eight retail,stores ; or (2) all its non-supervisoryemployees in Los Angeles, including those in its two retail stores inLos Angeles; or (3) all its non-supervisory employees at the SouthMain Street place of business, including those in the retail store .4Onthe basis of the unit accepted by the respondent in its negotiationswith the Union, we find these contentions without merit.On the entire record, we find that all the respondent's non-super-visory employees at its place of business at 530 South Main Street"The constitution of the Union limits its jurisdiction to "workers employed in the ware-housing industry."4The respondent points out that many' of the warehouse employees are temporarilytransferred to the selling floor when needed,some on an average of as much as once aweekHowever,the Lespondent designates such employees as warehouse and not as salesemployees on its pay roll. 382DECISIONSOF' NATIONAL LABOR RELATIONS I BOARDand- the connecting building at 531 South Los Angeles Street, LosAngeles, California, including the freight elevator operators, stock-men, shipping employees, and employees in the receiving, marking,and transfer rooms, regardless of the respondent's classification ofsuch employees as extra or seasonal Employees, but excluding the pas-senger elevator operators, night 'men, truck drivers, tailors, niain--shop,, the supply room, the display department, and.,the office,,have. atall times material herein constituted, and now constitute, a unit ap-'propriate'for the purposes of collective bargaining, and that said unitinsures to the respondent's employees the full benefit of their right toself-organization and to collective bargaining, and otherwise effec-tuates the policies of the Act.B. Representation by the Union of a majority in the appropriate unlitThe respondent's pay-roll records for the week ending June. 22,1940, when the Union advised the respondent of its majority claimand requested recognition as the employees' collective bargaining rep-resentative,show a total of 52 employees in the unit.5Also in evi-,'denceis a, listof employees as of June 20, 1940, prepared by the;respondent,. showing -a temporarily laid-off employee 'in the unit in,addition to the 52,shown oil the pay roll. ,Accordingly, the unit forthe week ending June 22, 1940, consisted of "53 employees.eBy -June 22, 1940, 30 of the 53 employees in the unit had signedcards, applying ^ for membership in the Union and designating it as,their collective bargaining representative,' and had made dues pay-ments sOf the remaining 23 non-members in the unit, 6 signed appli-cationcards on July 12, 1940, and a seventh signed on August 2, 1940.9Beginningon June 22, 1940, andendingon or about August-28, 1940,the respondent helda seriesof 6 conferences with the Union, and on°The respondent contends that three of these employees,Marvin Smith,Odetta Krok-strom, aud.°Austie,Smith,should be excluded from the unit:Marvin Smith,a furniturefinisher 44'9"works in one corner of the stockroom, is listed on the respondent's pay rollas a stockroom employee.Krokstrom and=Austie Smith, billing clerks,and stenographersin the warehouse office, are listed on the respondent's pay roll as transfer-room employees.We find, as did the Trial Examiner,that these three employees should be included withinthe unit.6While the number of employees within the unit varied in succeeding weeks, we find thatthis number of employees is representative of the size of the unit, nor did the respondentargue to the contrary.The Union was then known as Local 1-26. The respondent makes no objection to thevariation in the Union's name.°Only 29 of the 30 application cards show a payment of dues. In addition, the Unionissued membership cards to at least 28 of these 30 applicantsAs for the discrepancybetween 30 application cards but only 28 membership cards, Pfeiffei explained that mem-bership cards were sometimes "pulled" from the files when a member was dischaiged byhis employer.I° Three more-application cards were signed in July 1940 bv'emplo, ees who came withinthe unit after June 22, 1940, and three more were signed in ,the early _par,t, of August 1940. HIRSCH MERCANTILE COMPANY'383-July 2, 1940, wrote a letter to the Union in connection therewith, with-out once questioning the Union's over-all majority .1eWe' find that at all times material herein the Union was the dulydesignated representative of a majority of the employees in the ap-propriate unit, and that, by virtue of Section 9 (a) of the Act, theUnion was, and now is, the exclusive representative- of all the em-ployees in said unit for the purposes of collective bargaining with therespondent in respect to rates of pay, wages, hours of employment,and other conditions of employment.C. The refusal to bargain; interference, restraint, and coercion1.ChronologyShortly after the Union started to organize the respondent's ware-house early in June 1940; Vaughn Bell, the respondent's personnelmanager, aware of the Union's organizational efforts, arranged todrive Don E. Richards, a warehouse employee and chief steward of.the Union, home from work.According to Richards, a witness called.by the respondent, Bell said that he "wanted it understood that he hadnot asked me to ride home with any intentions to try to get me todivulge any secrets' of the Union; that he wanted me to understandthat he was not trying to intimidate me in any manner.He had twoquestions he wanted to ask me : what brought this all about, andsecondly, what could have been done to prevent it. . . . I was quiteelaborate in my answer."Bell admitted the foregoing incident, add-ing that he "did not want Don Richards to feel that I was pumping'him for information."On June 20, 1940, Pfeiffer, the Union's representative, called atthe respondent's office with a proposed contract that the Union hadprepared, and was referred to Bell, who was at home ill on thatday.Pfeiffer therefore left the contract with the person in chargeof the office.The proposed contract covered "employees who per-form work in the warehouse"; recognized the Union as the solerepresentative of all such employees; and established minimumwages,11 a 42-hour week,12 time and a half for overtime, holidays,seniority as the basis for layoffs and promotions, preferential hiring,paid vacations, and a grievance or "stewards" committee, with ulti-mate recourse to arbitration.The proposed- contract further pro-vided that there should be no discrimination for union activity and-10At a conference on June 28, 1940,the respondent questioned whether a majority ofthe employees in one part of the unit(the marking room)were members of the Union.11The contract further provided that the wages of handicapped workers were to bemutually fixed below the minimum by the respondent,the Union,and the employee.12To be reduced to a 40-hour week on October 22, 1940, "in compliance with. the FairLabor Standards Act." 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDno strikes or lock-outs, and it also contained other provisions, whichevoked no subsequent controversy.On June 21 or 22, 1940, the respondent received a letter fromPfeiffer, addressed to Urban S. Hirsch Sr., the respondent's presi-dent and treasurer, stating that the employees had designated theUnion as their collective bargaining representative and requesting ameeting at the earliest possible date-to discuss the contract. ,On June 22, Hirsch Jr., the respondent's general manager, tele-phoned Pfeiffer, acknowledged receipt of the letter, and arrangedfor a meeting later that day to discuss the proposed contract.Pur-suant to this arrangement,' Hirsch `Jr. and Bell, representing therespondent, convened at a nearby hotel with Pfeiffer, Byrne, and theUnion's negotiating committee, consisting of four employees.Atthe request of Hirsch Jr., Pfeiffer first explained the proceduregenerally followed by the Union, and gave the Union's interpreta-tion of each section of the proposed contract.According to Pfeiffer,Hirsch Jr. then said that he would have to "take the contract backto the directors of the company . . . [He] said that he would haveto take it up with his people."At the close of the meeting, Pfeifferstated that at the net meeting the Union desired to begin nego-tiation on the contract, section by section, and a further conferencewas arranged for June 28, 6 days later.On or about June 26, according to employee Johanna Read, whomwe credit, as did the Trial Examiner, Personnel Manager Bell calledall the warehouse employees together during working hours.Hetold them hq was surprised that they had not come to him beforeorganizing, since he could have averted the necessity for it, andthat they could continue to work for the respondent whether or notthey were members of-the Union. In closing, he announced that'hisoffice was open to the"employees at all times:Bell corroboratedRead -in many particular's' and' 'contradicted 'her in none.A second conference between the parties was held on June 28, as pre-viously arranged.At the outset, substantial agreement was reached asto the appropriate unit and the Union's majority therei11.13Accordingto Pfeiffer's uncontradicted testimony, Hirsch Jr. nevertheless raisedsome objection to the clause whereby the respondent agreed to recognizethe Union as the sole collective bargaining representative for all theemployees in the warehouse unit, and as a consequence the clause was"skipped over" to a later meeting.Byrne testified'that the proposedcontract was then discussed, but the respondent's representatives were"still not prepared to give us any answers on any, of the various sec-tions of the contract, and we just discussed them in general:" 14 ,Ac-13The respondent merely_ questioned the Union's majority in the marking room, a sec-tion of the unit, but not its over-all majority.14WillardHoleman, an employee-member of the negotiating committee, corroboratedByrne. HIRSCH MERCANTILE COMPANY385cording to both Pfeiffer and Hirsch Jr., they agreed to certain minorclauses of'the proposed contract, including those dealing ivith pay-ments to employees called to work with no work available,a unionbulletin board in the warehouse, and entry of authorizedunion repre-sentatives on the' respondent'spremisesduringworking hours.Hirsch Jr. claimed, however, that it was clearly understood that theseagreements were'subj ect to future ratification by the board of directors. 15Without reference to the directors, he rejected all the proposals re-garded by the Union as most significant, particularly the clauses dealingwith wages, hours, seniority, and a grievance procedure, and in addi-tion he said that probably no counterproposals would be forthcomingon such matters.As to the wage clause, for example, he admitted thatPfeiffer requested a counterproposal, but claimed that his reply wasthat the respondent "had no proposal on this thing, that we felt thatthese requests were so high that there was no chance of meeting them inany way."At the close of the conference Pfeiffer asked that the re-spondent "have something more definite" for the next meeting.The parties held a third meeting on July 1.Hirsch Jr. first statedthat he thought the Union had instructed the employees to "pull a slow-down strike" in the plant.Pfeiffer, without admitting or denying thischarge, replied that "many times unions were forced to use their eco-nomic strength ... 'Sometimes there was a refusal of the employer tobargain that resulted in various types of economic action."The par-ties then proceeded to a discussion of the proposed contract."Accord-ing to Hirsch Jr., he rejected the recognition clause, allegedly on advice,of counsel, and insisted that the Union be recognized as representingitsmembers only.Further according to Hirsch Jr., he and Pfeifferagain "agreed on some of the clauses," including those relating to theposting of rules concerning discharges, leaves of absence, access of theUnion's representatives to the plant during working hours, and "per-haps" other matters.When asked if any agreement had been reachedby the end of this meeting with respect to the preferential hiringclause,Hirsch Jr. testified, merely that he did not "recall any agree-ment . . . at that time." Pfeiffer and Byrne testified that such anagreement had been reached.We find, as did the Trial Examiner, thatan agreement was reached with respect to the preferential hiring clause.Again, however, Hirsch Jr. said that the agreements were not final sincethey had not yet been ratified by the directors.As to the wage clause,15According to Hirsch Jr , the respondent was a "family concern,"there were no "regu-lar directors'meetings,"and the "people who had the autboiity"were"the board ofdirectors,myselfle The respondent thereafter held three more meetings with the Union,wrote the Uniona letter expressing the hope that the "cordial relations"of the parties would endure, andclaimed in its brief that it even "offered to continue negotiations"with the Union severalmonths later.'In the circumstances,we find no merit in the respondent's contention thatthe slow-doutn justified its own conduct toward the Union or precludes the Board frommaking an affirmative order to bargain with the Union.493508-43-vol 45-25 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDHirsch Jr. unconditionally rejected it, according to his own testimony,with the assertion that the respondent was losing money and could notagree to meet the Union's demands.Pfeiffer thereupon pointed outthat such demands were subject to negotiation and that the Unionwould consider a reduction in the proposed rates.Hirsch Jr. coun-tered with the suggestion that the respondent's books be inspected bythe Union to verify his assertion about the respondent's deficit, but hemade no other counterproposal to the Union on the matter. " The meet-ing terminated pursuant to an arrangement that the Union would writethe respondent a letter setting forth the Union's understanding of thepoints of agreement thus far arrived at.Later in the afternoon of the same day, Pfeiffer wrote the respond-ent a letter in accordance with the prior arrangement, itemizing theUnion's understanding of the agreements reached on the variousclauses of the proposed contract.Upon receipt of the letter on July2,Hirsch Jr. immediately wrote a reply, stating that the letter didnot "quite accurately reflect what has occurred in our discussions thusfar" and that "we have not finally agreed to any of the provisionsof the proposed agreement."Although the reply made no attemptto set forth an "accurate" reflection of the points of agreement there-tofore reached, Hirsch Jr. closed with the expressed 'hope' that theparties might "continue our cordial relations in this matter."On July 6 Bell called another meeting of the employees duringworking hours, and announced that the "company were paying allthat they felt they could pay," but that the respondent neverthelesshoped "possibly later, by the first of September," to restore the 5percent wage reduction which had been instituted the preceding May.He then called into his office 14 of the employees in the appropriateunit, including Richards, the Union's chief steward and a member ofthe negotiating committee, and granted them individual wage in-creases.The respondent admitted that it had not 'discussed theseincreases with the Union?'On July 8 the parties held a fourth meeting. Pfeiffer told HirschJr. that the Union was disturbed by the respondent's reply of July 2.According to Pfeiffer, when we credit, as did the Trial Examiner,Hirsch Jr. answered that the Union's letter was satisfactory to himpersonally, but had been referred to the respondent's other directors,particularly Hirsch Sr., who had completely rejected even the termswhich Hirsch Jr. had admittedly agreed to. Pfeiffer then askedHirsch Jr. if the latter "would have to go back to the directors inorder to do anything."Hirsch Jr. answered in the affirmative.17On July 1, the respondent had transferred an employee from one part of the ware-house to another at a substantial increase in pay,likewise without discussion with theUnion. HIRSCH MERCANTILE COMPANY387Pfeiffer thereupon said that that was not a satisfactory arrangement,and that the Union did not want to deal with a so-called representa-tive whose every decision the board of directors- were free to reject;and he requested that the Union be allowed to meet directly withHirsch Sr., if he was the one who was ultimately responsible, or theboard of directors if necessary.Hirsch Jr. rejected this request, onthe ground that the Union would thereby accomplish nothing becauseHirschSr.was "tremendousl'y hot-headed,"' was "very set .. .against the-Union coming in-there," .and. "wouldn't agree to do prac-tically anything"' proposed by the Union.Despite this rebuff', theUnion induced Hirsch Jr. to discuss the proposed contract in somedetail again.This procedure proved of no avail, however, since theUnion was only confronted with further objections to its proposalsand suggestions.As to the recognition clause, for example, Hirsh Jr.said that it had been referred to the respondent's legal counsel, whoadvised that the clause, together with the preferential'-hiring clause,established a closed shop.Pfeiffer denied this, whereupon, accordingto his uncontradicted testimony, Hirsh Jr. repliedthat irrespective ofthe meaning of the clause lie had been advised not to agree to it, and"that was all there was to it."Yet when Pfeiffer asked Hirsch Jr.for the name of 'the attorney who had allegedly given this advice,the latter refused to divulge it.As to the wage clause, despiteHirsch Jr.'s statement to the Union 10 days. earlier that the respond-ent had "no proposal on this thing,"' he said that the respondent'sproposal to the Union currently was the one that had been offereddirectly to the employees 2' days before.At the close of the meetingPfeiffer told Hirsch Jr. that it was "obvious that we hadn't gottenanywhere that day," and that he would have to discuss the Union'snext step with the members themselves.About the middle of July, Bell for the third time called a meetingof the employees during working hours, discussed a rumored strikein the warehouse, and requested the employees not to take the serious'step of striking because, according to the uncontradicted testimonyof employee Holeman; whom we credit, as did the_ Trial Examiner,their "pay automatically stops." ',sIn the Tatter part of July, Bellcalled a fourth meeting of the employees during working hours, andannounced that on and after July 30 the working hours of the menwould be reduced from 49 to 44 hours per week and the hours of thewomen from 48 to 44 hours per week, but that the employees wouldall continue to receive the same pay.This reduction of hours hadnot been discussed with the Union.According to the uncontradictedtestimony of Holeman, corroborated in, substance by Bell, Hirsch Jr.also spoke at one of the July meetings and emphasized that no em-18At aboutthe same time,an employeewas transferred from the warehouse to theretail store at a substantial increase in pay, again without discussionwith the Union. 388DECISIONS OF NATIONAL. LABOR RELATIONS BOARDployee would be discharged for refusing to join or for joining theUnion.A -fifth meeting was held between the parties on or about August17.1aM. W. Phelps, the Union's president, acted as spokesman fortheUnion in a "last effort" to reach an agreement with the re-spondent.As in previous conferences,' there was a discussion of thevarious sections of the contract.Phelps offered to revise the pro-posed wage demands of the Union except for the women employees,who' at the time were being paid what the Union claimed was aminimum wage.Hirsch Jr. replied that the respondent would notconsider any wage proposal other than the 5 percent restoration whichit had told the employees might be granted about September 1.TheUnion thereupon withdrew its wage demands in their entirety andagreed to accept the currently paid wages, together with the promisedpercent increase.As to hours, Hirsch Jr. admitted that the Unionlikewise receded from its earlier demands, and agreed to accept thecurrent hours, which the respondent had instituted unilaterally onJuly 30.At the close of the conference, the Union offered to submitan entirely new proposal, embodying the Union's understanding ofthe results of the meeting.The respondent's representatives replied..that the arrangement was satisfactory_to them.Within a day or two after the fifth meeting, Pfeiffer and Byrnereviewed all the notes which they had taken on the previous negotia-tions with the respondent's representatives, and drafted a new pro-posed contract "embodying all of the objections the company had tothe agreement, and incorporating as near as possible all of thecompany's views." 20The Union then submitted the new proposedcontract to the respondent as a "new complete counterproposal bythe Union on the entire contract, as a basis for getting together."In the latter part of August, a meeting of all the warehouse em-ployees was held in the plant near the close of work by Clifford G.Butler, a non-supervisory employee.According to warehouse em-ployees Johanna W. Read and Holeman, the person "that had charge"told the employees, during working hours, to go to a certain sectionof the plant for a meeting; the meeting began at about 4 p. in.,during working hours, and lasted for about a half hour; and theemployees were addressed by Butler, who said that he had beenadvised by his own attorney that the Union's activities were "illegal"and would not get the employees "to first base," that the employeesshould "forget" about the Union, that a "company union will be far'uBetween August 3 and 10, the respondent had granted individual wage increases to11 more warehouse employees, again without discussion with the Union..° In conformity with Hirsch Jr.'s expressedobjections to the recognitionclause at theJuly 1 meeting, the new proposal providedfor recognitionof the,Union as representingonly its members., HIRSCH MERCANTILE COMPA'NY'389superior to an outside union," and that if there were any sort ofstrike, the employees would be sure to lose.Butler, who was calledby the respondent; admitted holding ,the meeting in the plant, but'claimed that it was -held after working hours, aild repeatedly in-sisted that he did not remember what he had talked about. " We donot credit Butler's claim, and find in accordance with the testimonyofRead and Holeman. The respondent thereafter gave Butler awage increase.On or' about August 29, the parties held a sixth conference.HirschJr., according to his own testimony, opened the meeting by telling-Pfeiffer that Hirsch Sr. was "God-damned mad" because anotheraffiliate of the C. I.O. was organizing the respondent's retail employees,whom the respondent had repeatedly requested the Union to excludefrom the unit herein.Pfeiffer and Byrne testified that Hirsch Jr.added that he was certain no agreement could be reached with the'Union at that time.Hirsch Jr. claimed that he did not recall sayingthat an agreement could not be reached, but admitted that he didnot remember what he did say. Richards, an employee called bythe respondent, testified that he was present at this meeting as amember of the Union's negotiating committee, and heard HirschJr. suggest a "cooling-off period" because of Hirsch Sr.'s alleged angerat the organization of the retail employees, at the expiration of whichperiod he was "sure" an agreement -could be reached.Richards'testimony was generally corroborated by that of David Hirsch, anofficial of the respondent who also attended the meeting.We find,as did the Trial Examiner, that Hirsch Jr. in effect said that theparties could not come to an understanding at that time.The Union nevertheless persuaded Hirsch Jr. to' discuss the variousprovisions of the new proposal.As to wages, it was provided inthe proposal that on September 1 the respondent should grant thepromised 5 percent increase to those of its employees whose wageshad not been unilaterally increased since the commencement of theUnion's organizational activities.Hirsch Jr. completely rejectedthis provision, according to his own testimony, on. the ground thatthe board of directors had not yet formally authorized the granting ofthe increase, although the respondent's officials had promised- suchan increase to the employees since early July.should be continued, with time and a half for overtime.Hirsch Jr.rejected this provision on the ground that -the respondent was losingmoney and could not pay any premium for overtime work. Pfeifferthen suggested that instead of time and a half the respondent merelyagreed, according to his own testimony.The proposal further pro- 390DECISIONS OF NATIONAL- LABOR RELATIONS BOARDvided that, "should it be proven" that the respondent came underthe Fair Labor Standards Act, the shorter workweek provided forin- that Act should be complied with.Hirsch Jr. rejected this pro-vision, according to his own testimony; on the ground that "therewas no reason for that in there at all, that if and when it was proventhat.we were under it, we would ,comply with the law.",With respect to holidays, it was providedinter aliathat Sundayshould be considered a holiday but should not be paid for unless the:employees actually worked on that,day.Hirsch Jr. rejected this pro-vision, according to his own ,testimony, on the ground that "we sawno reason for the statement that Sunday should Abe .considered a holi-day, because we had always considered Sunday a holiday." It wasfurther provided that Armistice Day should be considered a, paidholiday in the event that it was declared a legal holiday or the otherlocal department stores should .decide to close on that day.HirschJr. rejected this provision, according to his own testimony, on theground that he "saw no reason to put it in," and that the Union "couldbe .assured we would close" under such circumstances.With respect to ;seniority,' it was provided that the respondent's"past, practice . . . shall be continued.The employer recognizes theadvantage of advancing regular employees when there, are openingsfor advancement with the company and will give consideration tosuch employees based on length of employment with the company."Hirsch Jr. rejected, the provision, according to his own testimony, onthe ground that he thought it was "just a tricky method of wording"the respondent's current practice, and that it "might, in the future,get us into trouble" because the :current practice was to consider bothseniority and ability.He also testified that ",the Union or nobodyelse was going to tell us how to advance people in our organization.That was one place that hit home as far as I was concerned, and thatwhen the day came that we would have to be told how to advanceour people, as far as I was concerned, I didn't want to be around." 21With respect to vacations, it was provided that the respondent's".past practice . . ,. shall be continued, and it is understood . . . thatthe'past practice . . . has been- to give 'each- year to regular employeesone full week's vacation with pay."Hirsch Jr. rejected this provi-sion, according to his own ;testimony, ,on the ground that "there wasno reason to put it in." 221a Hirsch Jr'snotation on the seniority provision in the Union's original proposedcontract,providing that"advancement in jobs . . . shall be'based'on length of employmentwith the company"on a plant-wide basis,indicatesthat the respondent's only objectionto this provision was based on the clause that seniority should be plant-wide.Z'Hirsch Jr'snotation on the vacation proposal in the Union'soriginal proposedcontract,providing in certain cases for more than 1 weeks vacation with pay, indicatedmerely that vacations should be limited to 1 week. HIRSCH MERCANTILECOMPANY391As to handicapped employees, it was provided that they shouldbe paid a scale of wages "mutually agreed upon by the employer,the employee, and the Union."Hirsch Jr. rejected this provision,according to his own testimony, "because we wanted to be the soledeciders as to how much wages we were going to pay a person."Expanding his view, he- then testified that he-could not'.agree to bar-gain,with;the Union about, the wages of an admittedly handicappedemployee because "we wanted to be the sole decider, that our benev-olence in this particular thing was to rest with us . . .We didn'twant to sit down in a discussion with the employee and the Union,what we were going to do about it."-As to non-interference with union activity, it was provided thatno agent of the respondent should in any way hinder any employeefrom joining the Union, nor should there be any interference "withthe rights of employees as set forth under the Wagner Act."HirschJr. rejected this provision, according to his own testimony, on theground that "as far as we were concerned, at that time we were notunder it, to the best of our knowledge, there was no reason to putit in."Despite having thus rejected the Union's new proposed contractvirtually in its entirety, Hirsch Jr. was asked by Pfeiffer how soonanother meeting could be held.Hirsch Jr. replied, "In 4 or 5 days."Pfeiffer requested that the meeting be held sooner.Hirsch Jr. an-swered, according to his own testimony, that he could not do so, sincehe had a lot of work to do, and "that was that."Hirsch Jr. claimed that shortly after this meeting the respondent'sdirectors for the first time decided to grant the long-promised 5percent wage increase, effective as of September 1, to those of itsemployees who had not received recent individual raises, and an-nouncement of the proposed general increase was made directly tothe employees a day or two later. The increase was granted in-spiteof the fact, according to Hirsch Jr., that the respondent had beenlosing money heavily during the month of August and indeed eversinceMay, when it had imposed the 5 percent wage cut, and not-withstanding, the,,rejection of the Union's request at the meeting thatthe respondent embody the promised increase in the contract.On September 4, employee Richards, the Union's chief stewardand a member of the negotiating committee, who had received asubstantialwage increase on July 6, circulated a petition in thewarehouse, stating that the signers tendered their resignations fromthe Union.According to employee Read's uncontradicted testimony,Richards solicited her signature with the statement that the re-spondent had "given us everything we asked for."According toemployee Freda Ryther, Richards approached her during working 392DECISIONSOF NATIONAL LABOR RELATIONS BOARDhours, said that the employees had "got everything that we havewanted," and advised her to sign, adding that "if your name isn''ton this list you are liable to get blackballed."Ryther explained thatshe "needed her job" and therefore signed the petition.' Richards ineffect admitted that he solicited Ryther during working hours,claimed that he told her she would be blackballed if shedidsign thepetition, and denied that he told her the employees had receivedeverything they wanted from the respondent. Later in the hearing,however, Richards admitted that he could not remember what he hadtold Ryther.We credit Ryther's, testimony.As a result of Rich-ards' efforts, the petition was signed by 23 of the 30 employees whohad joined the Union by June 22, including 3 of the 4 members onthe Union's negotiating committee, and also by 12 others who hadjoined the Union after June 22.Richards thereupon delivered thepetition to the Union.A day or two later Pfeiffer telephoned Hirsch Jr. and requesteda further meeting.Hirsch Jr. rejected the request, replying, accord-ing to his own testimony, that he had been informed of the resigna-tions and that, "As far as I am concerned, people apparently havewithdrawn of their own free will and accord, and if that is the waythey want it, the majority of them, that is the way it is goingto be:"On September 18, 6 of the employees who had signed the resigna-tion petition, and 19 other warehouse employees, signed anotherpetition "affirming" their "loyalty" to the Union and expressing their"desire" that the Union "continue to act" as their collective bargain-ing representative.Thereafter, Pfeiffer again telephoned Hirsch Jr.,stated that the employees wanted the Union as their bargaining rep-resentative, and requested -a meeting.Hirsch Jr. replied that he"didn't have time to sit down with" the Union until Pfeiffer "showedhe had the majority:"In November or December 1940; Hirsch Jr. called a meeting of theemployees in the marking room, a section of the warehouse, during'working hours.According to Ryther, he stated that he had heardrumors'that the employees had to join the Union to keep their jobs';that he wanted to settle matters once and for all; and that no em-ployee had to join the Union.He then referred to a rumor to theeffect that he was about to sign a contract with the Union, said thatthe rumor was not true, and repeated that he did not intend tosign such a contract.He added that he had not done any "firing"-yet, but that he might have to do some "firing" if the rumors didnot cease.He closed by saying that his desire was to "get the unionbusiness straightened out."Employee Helen Bulger DeVisscher cor-roborated this testimony, as did other employees.Hirsch Jr. testified HIRSCH MERCANTILECOMPANY393that he told the employees they "could belong or not belong to theUnion as'they saw fit," admitted that the rumors which he referredto were to the effect that the respondent would refuse to sign a con-tract with the Union, and asserted that he said the respondent wouldhave signed a contract except for the fact that the employees "haddropped out of the Union."He further admitted that he closed bysaying that "this turmoil . . . would have to stop" or else therewould be "trouble," and that "some firing" might have to be done;but he claimed that he did not recall saying that he had his "rights"and was not going to sign any contract with the Union.We find,as did the Trial Examiner, that Hirsch Jr. said in effect that therespondent would never sign a contract with the Union.In January or February 1941, according to Hirsch Jr., Pfeifferagain telephoned him to request a meeting to discuss a contractmerely embodying "the present things that the employees had atthat time," but he again refused, on the ground that the Union didnot currently, represent a majority.Early in March 1941, according to David Hirsch, one of the re-spondent's officials, Pfeiffer telephoned him and said that the em-ployees in the marking room of the warehouse were "having somedifficulty over seniority," whereupon Hirsch promised to look intothe matter.He at once called a meeting of the employees involvedand, after a discussion with them, agreed that "employment andlay-offs shall be judged according to length of time the individualhas been employed by" the respondent, "regardless of locality in theorganization," and that vacations and wage payments for holidayswould be granted on the same basis.In May 1941 the respondent began to dispense with many of theoperations previously performed in its warehouse, and reduced thewarehouse personnel.Pfeiffer thereupon telephoned Hirsch Jr. toprotest this action and to repeat his request for recognition.Therequest was refused.In January 1942; Pfeiffer again telephoned Hirsch Jr., stated thatthe Union, had filed. charges with the Board alleging that the re-spondent had refused to-bargain collectively, and added that thewhole matter might be disposed of if the parties were to resumenegotiations.Hirsch Jr. declined the Union's suggestion, on theground that the Union did not then represent a majority of theemployees.2.Concluding findingsThe issue presented by the foregoing, facts, which are substantiallyundisputed except as hereinbefore noted, is whether the respondenthas interfered with, restrained, and coerced its employees in the ex- 394DECISIONSOF NATIONAL LABOR RELATIONS BOARDercise of the rights guaranteed in Section 7 of the Act, and whetherithas refused to bargain collectively with the Union.The factsin this case clearly demonstrate that the respondent has so interfered,in two distinct ways: (1) by attempting to prevent its employeesfrom choosing the Union to represent them for the purposes of col-lective bargaining, and (2) by refusing, despite certain negotiationswith the employees' chosen representative, to bargain in good faithand with a sincere purpose to composedifferencesand embody theagreements reachedin a signed contract.28The respondent sought in many ways to deter its employees fromchoosing the Union as their collective bargaining representative.Itsaction in refusing to bargain with the Union, and the effectthereof on the employees' right to make a free-choice of representatives;will be hereinafter discussed.In addition, the respondentfirst ex-hibited its opposition to the Union shortly after the commencementof the Union's organizational drive early in June 1940, by PersonnelManagerBell'squestioning of Richards, the Union's chief steward.In the latter part of June, after negotations with the Union had com-menced, Bell again demonstrated the respondent's anti-union attitudeby calling a meeting of the employees and, in effect, urging them todeal with the respondent directly rather than through the Union.About 10 days later, Bell called a second meeting of the employees,promised them a general wage increase in 2 months, and granted indi-vidual wage increases to about a quarter of the employees in the unit.This was all done without reference to the Union and in spite of thefact that the respondent was ostensibly negotiating with the Union atthat very time on the subject of wages.After another 10 days, Bellcalled a third meeting of the employees and=advised them to,take nopart in the strike which the Union had threatened to callas a con-sequence of the respondent's bad faith in negotiating with the Union.Still later, Bell called a fourth meeting of the employees, announceda reduction in the hours of work, and pointed out that there would,beno reduction in pay.As in the case of his earlier handling of thewage situation, there was no reference to the Union, despite currentnegotiation with the Union on the subject of hours. In addition toBell's activities,Hirsch Jr. told the employees, at one of these Julymeetings, that no one had to join the Union to keep his job; and an-other anti-union meeting was held during working hours in the latterpart of August, purportedly by one of the rank-and-file employees23H JHeinz Cov.N. L R R,311 U. S 514, aff'g 110 F. (2d) 843 (C. C. A 6),enf'g10 N. L. R.B 963;Singer Manufacturing Company v.N L R. B.,i.19 F. (2d) 131 (C C A.7), cert denied313 U. S 595, 314 U S.705, mod'g and enf'g 24 N. L R B 444;N. L. R. B.Y.GeorgeP. Pilling d Son Company,119 F. (2d) 32 (C C. A 3),enf'g 16 N. L R B. 650;N L R B.v.Highland Park Manufacturing Company,110 F. (2d) 632(C C A 4),enf'g12 N L R B 1238;Globe Cotton Mills v. N. L. R.B.,103 F.(2d) 91(C C A. 5), mod'gand enf'g 6 N L R B. 461. HIRSCH MERCANTILE COMPANY395.but actually with supervisory acquiescence and approval.Moreover;individual wage increases were granted in the first part of August1940 to approximately another quarter of the employees in the unit,and a general wage increase was granted early in September 1940 toall the remaining employees.Once again these wage increases weregranted without reference to the Union and despite the respondent'scurrent negotiations with the Union on that subject.Finally, HirschJr. told the employees that they need.not join the Union, threatenedto do some "firing" if the employees did not cease discussing the Union,and stated that the respondent would never sign a contract with theUnion.The respondent urges that the foregoing activities, and particularlythe wage increases and the reduction of hours granted directly to theemployees during negotiations with the Union-on such matters butwithout reference to the Union,, do not constitute unfair labor practices,on the ground that the Union had "refused to bargain further" and it"appears" that such terms "would not be acceptable to the Union."Contrary to the respondent's assertion, however, the Union never "re-fused to bargain further," but at all times persisted in trying to reachan agreement in the face of the respondent's repeated rebuffs, as ishereinafter discussed.Moreover, the respondent's alleged opinion asto the hypothetical unacceptability to the Union of certain terms cannot excuse the unilateral granting of such terms to the employees forthe purpose of interfering with their freedom of choice of representa-tives.We find, as did the Trial Examiner, that by such activities therespondent interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.24While thus seeking to prevent its employees from making a freechoice of collective bargaining representatives, the respondent, dur-ing the summer of 1940, went through the motions of negotiatingwith the Union, which the employees had chosen as their representa-tive.However, the respondent carried on these negotiations with -afixed determination not to compose differences and embody the re-sulting agreements in a signed contract; and,, beginning in Septem-ber 1940, it refused even to meet with the Union. The respondent'sdetermination to thwart the making of an agreement with the Unionfirst became apparent at the second meeting, when the respondent,29SeeSinger ManufacturingCompany V.N. L. R.B , 119 F. (2d) 131 (C C A. 7), cert.denied 313 U S 595, 314 U. S. 705, mod'g and enf'g 24 N. L. R B. 444;N. L R. B. v.Westinghouse Airbrake Company,120 F. (2d) 1004 (C C. A. 3), enf'g 25 N. L R B. 1312;Matter ofAluminum Ore CompanyandAluminum Administrative Workers'Union, LocalNo. 20661, adiliated withtheAmerican Federation of Labor,39'N. L R. B.1286;Matterof Newton Chevrolet,Ina"andInternational AssociationofMachinists,Automotive Ma-chinists LodgeNo 1001, 37N. L. R. B 334;Matter of Pacific States Cast Iron Pipe Com-panyandSteelWorkers Organizing Committee,Local Union 1654,37 N. L R. B. 405;Matter of Henry McClearyTimberCompanyandInternationalWoodworkersof America,Local No.38,affiliated with the Congress of Industrial Organizations,37 N. L R. B. 25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby its chief spokesman, Hirsch Jr., refused to recognize the Union asrepresenting thewarehouse employees, although conceding theUnion's majority in that unit.Moreover, -despite the fact that therespondent had had a week to consider and- take some official -actionon the Union's written proposals,-Hirsch '.Jr. -at the same, meeting .toldthe Union that the respondent was "still not prepared" to state itsposition on the proposals which Hirsch Jr. said were acceptable tohim, and would refuse to submit counterproposals on the demandswhich he rejected.After the second meeting the respondent's intent to frustrate theUnion became increasingly apparent.At the third meeting the re-spondent emphasized its determination not to accord the Union therecognition to which it was entitled, and at the fourth meeting itstated categorically that it would limit the Union to representing its,,members only, In addition, after attempting to forestall the Unionby a variety of dilatory and evasive strategems, including the directgranting to the employees of improvemeiits in their working condi-tions as a result of the Union's efforts while at the same time refusingto discuss such matters with the Union, the respondent at the fourthmeeting flatly rejected all the Union's proposals without attemptingto explain the reasons for such action.25Although the respondent,attributed this action,to its directors, and particularly Hirsch Sr., itnevertheless refused the Union the opportunity to meet with the perrsons allegedly responsible for such outright rejection.Moreover, therespondent persisted throughout the series of negotiations in its re-fusal to make genuine counterpropasls on, or otherwise try to reacha settlement with respect to, any of the demands which its repre-sentatives rejected on their own initiative or as a result of actualinstructions from the directors.By the sixth meeting, in the latter part of August; the Union hadbowed to the respondent's insistence that it bargain for its membersonly, and had withdrawn its demands for any change in the wages orhours currently in effect.The respondent's response to this con-ciliatory attitude was the curt statement that the action of anotherlabor organization in organizing its retail employees, whom it hadrequested the Union to exclude from the warehouse unit, preventedthe reaching of any agreement at all with the'Union.When theUnion nevertheless urged a further discussion of the proposed con-tract,Hirsch Jr. was again forced to reveal the respondent's unal-terable determination not to bargain with the Union, by his refusalto embody in a contract such non-controversial matters as the re-spondent's current practices as to wages, hours, holidays, and vaca-tions, and by his refusal to agree to bargain concerning, the wages of"SeeN.L. R. B. V. GeorgeP. Pilling & SonCo., 119F. (2d) 32(C.C.A. 3),enf'g36 N. L. R. B. 650. HIRSCH MERCANTILE COMPANY,397handicapped workers and to refrain from interfering with the rightsof the employees as set forth in the Act.Hirsch Jr. further exhibitedthe respondent's true attitude by the incredible reasons he advancedfor -rejecting such of the Union's proposals as concerned-seniority andovertime pay, in view of the respondent's unilateral conduct in grant-ing wage increases and seniority' rights" directly to the employees.Thereafter, beginning in September 1940, the respondent flatlyrefused even to meet with the Union, although it continued to recog-nize the Union as an object of its hostility and at the same -timeinvestigated the Union's complaint concerning a seniority, problemin the marking room of the warehouse.The respondent argues that its negotiations with the Union ful-filled the collective bargaining requirements of the Act, but resultedin an "impasse" on the question of overtime pay at the sixth meeting,after which "the respondent offered to continue negotiations but theUnion refused."This argument is unsupported) in fact, since anagreement was admittedly reached at the sixth meeting that, theovertime premium should consist of a 60-cent supper allowance, andsince the respondent admittedly refused the Union's subsequent re-quests for a further meeting.Moreover, as we said in theMont-gomery Wardcase '16It takes the affirmative effort of the two parties . . . to ,make acollective bargain . . .The respondent, pursuant to its duty tobargain collectively in good faith, was required to take an activepart in the negotiations to the end that agreement should bereached if possible.Clearly, the respondent in the instant case has not fulfilled theserequirements.The respondent further argues that, regardless of the Union'sinitialmajority status, its apparent loss of majority in the earlypart of September 1940 both legalized the respondent's prior refusalto bargain with the Union and excused it from any further obliga-tion to bargain with the Union in the future. It is true thati, afterthe respondent had engaged in unfair labor practices throughoutJune, July, and August 1940, a majority of, the employees, werefinally induced to withdraw, the Union's designation' as their collec-tive bargaining representative, and were "dropped" as members bythe Union.We are satisfied, however, that the, respondent's unfairlabor practices were responsible for this action, and that such actiondid not represent the unhampered expression of, the employees' de-sires.Accordingly, we reject the respondent's argument.We find,as, did the Trial Examiner, that the respondent cannot by its unfairR'Matter of Montgomery Ward & CompanyandWarehousemen's Union, Local No 200—etc.,87 N. L. R. B. 100, 119-124.` 398DECISIONSOF NATIONAL LABORRELATIONS BOARDlabor practices change the bargaining representative theretoforeselected by the free will of the employees .27Upon the entire record we find, as did the Trial Examiner, that bythe foregoing acts the respondent refused to bargain collectively withthe Union and interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.28IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of t'he respondent set forth in SectionIII, above, occurring in connection with the, operations of the re-spondent described in Section I, 'above, have a close,: intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce- and the free flow of commerce.V. THE RE1LEDYHaving found that the respondent has engaged in and is engagingin certain unfair labor practices, we shall order it to cease anddesist therefrom and to take certain affirmative action which we findwill effectuate the policies of the Act.We have found that the respondent refused and now refuses tobargain collectively with the Union as the representative of all theemployees in the unit hereinbefore found appropriate.The respond-ent argues that nevertheless' "the Board has no power to order aresumption of negotiations," on the ground that the Union no longerrepresents a majority of the employees. It bases this argumenton the resignations and the fact that a majority of the employeeswere "dropped" from membership by the Union, hereinbefore dis-cussed, and the further fact that most of the employees are nolonger employed by the respondent. - We find, however, that itwould not effectuate ,the, policies of the Act, to permit an employerwho refuses to bargain with a majority union to succeed in his illegalrefusal, upon a showing ,that such refusal eventuated in the Union'sloss of majority 2927N. L.R. B. v Bradford Dyeing Association(U. S. A), et al,310 U S 318,rev'g andrem'g 106 F.(2d) 119(C. C. A 1),which set aside 4 N. L. R. B. 604. See alsoMatter ofFass Corp.andPocketbook Workers Union of New York, Local No. 1andInternationalLadies'Handbag,Pocketbook and Novelty Workers Union(A. F L ),43 N.-L R B 12528 At the hearingthe Trial Examiner granted the respondent'smotion to dismiss theallegations of the amended complaint that the respondent,in violation of the Act, (1) inSeptember 1940 procured or pemmitted Richards during working hours to circulate a peti-tion of resignation from the Union,and (2)in May 1941,while refusing to meet with theUnion, announced to its employees the partial liquidation of the warehouse,and com-menced laying off employees without notice to the Union2eN. L.R. B. v. P.Lorillard Company,314 U. S 512.rev'g and rem'g 117'F. (2d) 921,(C.C.A. 6),with directions to enforce 1G N. L R B. 684;InternationalAssociation ofMachinists et al v. N. L. R B,311 U. S. 72, aff'g 110 F(2d) 29(C.A , D. C ),enf'g8 N L. R B. 621;N. L. R. B v. Clarksburg Publishing Company,120 F. (2d) 976(C. C. A.4), enf'g 25 N. L.R. B. 456. HIRSCH MERCANTILE COMPANY399Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following:CONCLUSIONS OF LAW1.Warehouse Workers Union Local 26, International Longshore-men and Warehousemen's Union, affiliated with the Congress of Indus-trialOrganizations, is a labor organization, within the meaning ofSection 2 (5) of the Act.2.All the respondent's non-supervisory employees at its place ofbusiness at 530 South Main Street and the connecting buildingat 531 South Los Angeles Street, Los Angeles, California, includ-ing the freight elevator operators, stockmen, shipping employees, andemployees in the receiving, marking, and transfer rooms, regardlessof the respondent's classification of such employees as extra or sea-sonal employees, but excluding the passenger elevator operators,night men, truck drivers, tailors, maintenance men, and employees inthe retail store, the factory, the print shop, the supply room, the dis-play department, and the office, have at all times material herein con-stituted, and now constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.'3.Warehouse Workers Union Local 26, International Longshore-men and Warehousemen's Union, affiliated with the Congress of In-dustrialOrganizations, was at all times material herein, and nowis, the exclusive representative of all the employees in such unit forthe purposes of collective bargaining, within the meaning of Sec-tion 9 (a) of the Act.4.By refusing to bargain collectively withWarehouseWorkersUnion Local 26, International Longshoremen and Warehousemen'sUnion, affiliated with the Congress of Industrial Organizations, asthe exclusive representative of all the employees in such unit, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (5) of the Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re- 400DECISIONS"-OF'spondent, Hirsch Mercantile Company, Los Angeles, California,- andits officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively withWarehouseWorkersUnion Local 26, International Longshoremen and Warehousemen's,Union, affiliated with the Congress of Industrial Organizations, asthe exclusive representative of all its non-supervisory employees at itsplace of business at 530 South Main Street and.the connecting build-ing at 531 -South Los Angeles Street, Los Angeles, California, in-cluding the freight elevator operators, stockmen, shipping employees,and employees in the receiving, marking, and transfer rooms; re-gardless of the respondent's classification of such employees as extraor seasonal employees, but excluding the passenger elevator operators,night men,'truck drivers, tailors, maintenance men, and employees inthe retail store, the factory, the print shop, the supply room, thedisplay department, and the office, with respect to rates of pay,wages, hours of work, and other conditions of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, or to engage in con-certed activity for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Upon request, bargain collectively withWarehouse WorkersUnion Local 26, International Longshoremen and Warehousemen'sUnion, affiliated with the Congress of Industrial Organizations, asthe exclusive representative of all its non-supervisory employees atitsplace of business at 530 South Main Street and the connectingbuilding at 531 South Los Angeles Street, Los Angeles, California, in-cluding the freight elevator operators, stockmen, shipping employees,and employees in the receiving, marking, and transfer rooms, re-gardless of the respondent's classification of such employees as extraor seasonal employees, but excluding the passenger elevator oper-ators, night men, truck drivers, tailors, maintenance men, and em-ployees in the retail store, the factory, the print shop, the supplyroom, the display department, and the office, with respect to ratesof pay, wages, hours of work, and other conditions of employment,and if an understanding is reached on any such matters, embodysaid understanding in a signed contract;(b)Post immediately in conspicuous places throughout its placeof business at 530 South Main Street and the connecting buildingat 531 South Los Angeles Street, Los Angeles, California, and main- HIRSCH MERCANTILE COMPANY ,401tain for a period of at least sixty (60) consecutive days from thedate of posting, notices to its employees stating : (1) that the re-spondent will not engage in the conduct from which it is orderedto cease and desist in paragraphs 1 (a) and (b) hereof; and (2)that it,will take the affirmative action set forth in paragraph 2 (a)hereof; '(c)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, whatsteps the respondent has taken to comply herewith.AIR.WM. M. LEISERSON, took no part in the consideration of theabove Decision and Order.493508--43-vol. 45-26